Citation Nr: 1327522	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  09-42 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for endometriosis with adhesions.  

2.  Entitlement to service connection for bone spurs of the thoracic spine.  

3.  Entitlement to service connection for residuals of an injury of the right ankle.  

4.  Entitlement to service connection for residuals of a fracture of the coccyx.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1997 to July 1997, from September 1998 to December 1999, and from March 2005 to April 2006.  In addition, she performed periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This case comes to the Board of Veterans' Appeals (Board) on appeal of July 2007 and May 2008 rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2013, a videoconference board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of service connection for endometriosis with adhesions, the Veteran testified at the Board hearing in May 2013 that she had been treated by her private physician for these disabilities and was told that the disability was related to service.  She stated that, while this physician had retired, his medical records had been forwarded to the Allegiant Medical Center in Bellevue.  Such records may be of significant probative value in determining whether service connection for the disabilities may be granted and attempts should be made to obtain them prior to appellate consideration.  

Regarding the matters of service connection for residuals of a right ankle injury, bone spurs of the thoracic spine, and residuals of an injury of the coccyx, it is noted that a VA examiner who examined the Veteran in May 2007 stated that there was no relationship between service and a current right ankle disorder, a current low back disorder, or a thoracic spine disorder.  This opinion was based upon a lack of demonstrated injuries of symptoms during service.  Review of the Veteran's service treatment records (STRs); however, shows that the Veteran sustained an injury of the right ankle in September 2000 and a low back injury in April 2001 and March 2008, while she was performing ACDUTRA or INACDUTRA.  STRs show that in January 2006, while on active duty, the Veteran was seen for complaints of thoracic spine pain.  As such, the VA opinion rendered at the time of the May 2007 examination was based upon inaccurate facts.  The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, the Board finds that an additional examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent, The RO/AMC should contact the Allegiant Medical Center in Bellevue and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at that facility.  

2.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of any right ankle, low back or thoracic spine disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any right ankle, low back, and thoracic spine disorder is related to service.  The examiner should specifically comment on complaints noted in the STRs in September 2000, April 2001, January 2006, and April 2008.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issue(s) on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


